Citation Nr: 1641869	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  09-47 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board observes that entitlement to service connection for PTSD was previously denied in a final December 2004 rating decision.  Therefore, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for PTSD.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Board notes that the Veteran's treatment records include diagnoses of various psychiatric disorders, to include PTSD.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the psychiatric claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

In May 2010, the Veteran testified before a Decision Review Officer at the RO.  The hearing transcript has been associated with the claims file.  The Veteran was also scheduled for a May 2016 Central Office hearing in Washington, DC.  However, the Veteran failed to report to his scheduled May 2016 Central Office hearing in Washington, DC without good cause.  Therefore, no further development as to a hearing is necessary.  See 38 C.F.R. § 20.702(d) (2015).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  An unappealed December 2004 rating decision denied entitlement to service connection for PTSD based on the determination that the Veteran did not have a verified stressor.

2.  New evidence received since the December 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision, which denied the claim of service connection for PTSD, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

2.  The additional evidence received since the December 2004 rating decision is new and material, and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim for entitlement to service connection for PTSD, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).



Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO previously denied entitlement to service connection for PTSD in a final rating decision dated in December 2004.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In July 2008, the Veteran filed a claim to reopen entitlement to service connection for PTSD.  In an October 2008 rating decision, the RO denied to reopen entitlement to service connection for PTSD, finding that the Veteran had not submitted new and material evidence.  The Veteran has appealed this rating decision.

At the time of the last final rating decision in December 2004, whereby the RO denied service connection for PTSD, the evidence consisted of the Veteran's service treatment records, VA treatment records, private treatment records, and the Veteran's lay statements, to include a completed March 2004 PTSD Questionnaire.  The Veteran's service treatment records revealed a diagnosis of situational adjustment to adult life.  The service treatment records also showed chronic alcohol and drug abuse.  Post-service treatment records showed treatment for psychiatric problems.  The Veteran's various psychiatric diagnoses included PTSD.  In various submissions, the Veteran reported stressors related to being overworked, poor treatment by his superiors, and his service during the Iranian Conflict.  In December 2004, the RO denied the claim for entitlement to service connection for PTSD based on the determination that the Veteran did not have a verified stressor.  The Veteran did not appeal the denial, and it became final.   

The additional evidence presented since the last final denial in December 2004 includes additional VA treatment records, the Veteran's May 2010 Decision Review Officer hearing testimony, and lay statements in support of his claim.  This new evidence reveals more detailed information regarding the Veteran's claimed in-service stressor pertaining to his service on the USS Forrest Sherman during the Iranian Conflict, to include information regarding this ship's location in the Persian Gulf during this timeframe.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in December 2004, and it raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for PTSD.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.

REMAND

The Veteran states that he has PTSD related to his active duty service.  In particular, the Veteran contends that his stressor took place while he was stationed onboard the USS Forrest Sherman in the Persian Gulf during the Iranian hostage crisis.  He reports that during the Iranian Conflict, his ship was ordered to sail within four nautical miles of the Iranian coast and act as a landmark while the rescue operation took place.  He indicated that he felt like a coward when his ship received orders to turn away from the coast and sail away at top speed.  He also describes being overworked and treated poorly by his superiors during this time.  The Veteran reports that after these events, his performance evaluations, hygiene, behavior, and drinking all worsened.

The Veteran's service treatment records show that on entrance into service in June 1977, the Veteran's psychiatric examination was within normal limits, and he did not report frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  In April 1979, the Veteran complained of chronic alcohol abuse.  He was screened and evaluated concerning his involvement with alcohol.  It was noted that there were signs the Veteran was suffering from alcoholism and he was recommended to enroll in the Residential Counseling Program.  In August 1979, it was noted that the Veteran had a history of marijuana abuse.  He reported that he had been smoking marijuana for nine years.  He also admitted to taking acid and various other hard drugs.  He noted that he stopped using hard drugs in May 1979.  In September 1979, it was noted that the Veteran had a history of drug abuse.  On evaluation, it was noted that the Veteran's behavior was immature, and his judgment was poor.  

In September 1980, the Veteran complained of violent tendencies times two in the past few weeks.  He expressed a fear of hurting someone and being "locked up."  He reported a history over the past two to three months, but denied a history prior to then.  He was given an evaluation to rule out psychological problems and the assessment was situational adjustment to adult life.  In the Veteran's separation examination dated in June 1981, his psychiatric evaluation was within normal limits.  However, on his June 1981 report of medical history, he noted frequent trouble sleeping.

The Veteran's military personnel records show that the Veteran was stationed on the USS Forrest Sherman from October 5, 1977, to July 12, 1981, during the time of the Iranian hostage crisis, which occurred from November 4, 1979, to January 20, 1981.  An internet article regarding the history of the USS Forrest Sherman during the 1970's and 1980's revealed that in April 1980, the USS Forrest Sherman was assigned to patrol the Arabian Gulf in company with the USS Richard Byrd.  The article reported that on April 25, 1980, the USS Forrest Sherman departed the Gulf, along with the USS Mullinnix and the USS Richard Byrd, due to the attempted rescue of the American hostages in Iran.

Post-service treatment records reveal a long history of psychiatric hospitalizations dating back to 1985.  Post-service treatment records also reveal several Axis I psychiatric diagnoses, including PTSD, depression, mood disorder not otherwise specified (NOS), panic disorder without agoraphobia, pain disorder due to both psychological factors and a general medical condition, and alcohol and polysubstance dependence.  Post service treatment records also reveal an Axis II diagnosis of schizoaffective-bipolar/personality disorder NOS.

Notably, the Veteran has told treatment providers that his father emotionally, physically, and sexually abused him as a child.  The Veteran has related his psychological problems to this childhood abuse and his active duty service.  For example, in a private psychological evaluation dated in June 1999, the Veteran reported psychological trouble as a result of intrusive thoughts related to his childhood abuse and his tour of duty.  Additionally, in a VA treatment record dated in August 2001, the Veteran reported a history of childhood trauma.  However, he noted that his psychological problems really began to manifest when he joined the service at age 17.  He noted that at this point, he became violent, isolating, and exhibited odd and paranoid behavior.  He reported that he also began drinking in service.  In a VA treatment record dated in June 2014, the Veteran cited to multiple traumas, beginning with his early sexual abuse.  Likewise, in November 2015, the Veteran stated that he had severe PTSD that stemmed from his early life when his adoptive parents were physically, emotionally, and sexually abusive.

In view of the foregoing, the Board finds there is insufficient medical evidence to make a decision on the claim.  First, the record is not clear as to whether the Veteran has a valid PTSD diagnosis under the DSM-5 criteria.  The Board notes that during the course of this appeal, the diagnostic criteria for PTSD have changed.  Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  Because the provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014, and this case was certified to the Board in January 2016, the provisions are applicable.  

Next, there are no etiology opinions of record regarding any of the Veteran's diagnosed acquired psychiatric disorders, to include PTSD.  As noted above, the Veteran's service treatment records show treatment for alcohol abuse, complaints of violent tendencies with a diagnosis of situational adjustment to adult life, and a report of frequent trouble sleeping on discharge from service.  Moreover, the Veteran has described stressors related to his childhood abuse and his active duty service, to include his service onboard the USS Forrest Sherman in the Persian Gulf during the Iranian hostage crisis.  

As such, a remand is required in order to afford the Veteran a competent medical examination that addresses the nature and etiology of any currently diagnosed acquired psychiatric disorder, to include whether he currently has PTSD under the diagnostic criteria of DSM-5.  

Finally, the Board observes that the record shows that the Veteran is in receipt of Social Security Administration (SSA) disability benefits based on his diagnosed schizoaffective-bipolar disorder.  See, e.g., private treatment record dated in April 1999 and VA treatment records dated in August 2001 and March 2004.  As these records are relevant to the claim for service connection for PTSD, the AOJ should obtain all records from the SSA pertaining to the Veteran's claim for disability benefits.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Contact the Social Security Administration and obtain 
	any records pertaining to the Veteran's claim for 
	disability benefits.  Add all such records to the claims 
	file, and appropriately document if such records are 
	unavailable.

3.   After completing the above development, schedule the 
	Veteran for an appropriate VA examination to 
	determine the nature and etiology of any acquired 
	psychiatric disorder(s), to include PTSD.  The claims 
	folder, including a copy of this remand, must be made 
	available to the examiner prior to the examination.  
	All tests and studies deemed necessary by the 
	examiner should be performed.  Based on a review of 
	the claims folder and the clinical findings of the 
	examination, the examiner must:
(a) Identify with specificity any current acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since July 2007, to specifically include whether the Veteran currently has PTSD under the diagnostic criteria of DSM-5.

      The examiner should, to the extent possible, reconcile 
		his/her findings with past diagnoses that are currently 
		presented or indicated in the record at any time since 
		July 2007, to specifically include the diagnoses of 
		PTSD throughout the record.

b) For any acquired psychiatric disorder identified, the examiner should specifically state whether any such disability clearly and unmistakably pre-existed the Veteran's entrance into service (June 1977) (i.e., whether it is undebatable that the disability pre-existed service); and, if so 

(c) Indicate whether there is clear and unmistakable evidence that the disorder was aggravated by service (i.e., worsened beyond its natural progression).

      The examiner should specifically note and address the Veteran's 
      reports to treatment providers that his father emotionally, physically,
      and sexually abused him as a child, and that his dissociative 
      symptoms and PTSD stemmed from these experiences.  See, e.g., June 
      1999 private psychological evaluation and November 2015 VA 
      treatment record.

d) If a diagnosis of PTSD is warranted, and the examiner determines that the PTSD did not clearly and unmistakably pre-exist service, (and as such the presumption of soundness at entry remains unrebutted), the examiner should provide an opinion as to it is at least as likely as not (i.e. 50 percent or greater probability) that such diagnosis is related to the Veteran's period of active duty service, to include being in fear of hostile military or terrorist activity as a result of his service on the USS Forrest Sherman in the Persian Gulf during the Iranian hostage crisis.
 
The Board notes that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The examiner should specifically note and address the military personnel records showing that the Veteran served on the USS Forrest Sherman during the time of the Iranian hostage crisis and the internet articles showing that in April 1980, the USS Forrest Sherman was assigned to patrol the Arabian Gulf.  

e) If the examiner determines that any currently diagnosed acquired psychiatric disorder (other than PTSD) that is currently shown or that has been manifested at any time since July 2007 did not clearly and unmistakably pre-exist service, (and as such the presumption of soundness at entry remains unrebutted), the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder was either incurred in, or is otherwise related to, the Veteran's period of active duty service (June 1977 to July 1981), to include his service on the USS Forrest Sherman in the Persian Gulf during the Iranian hostage crisis.

The examiner should specifically note and address the Veteran's in-service treatment for alcohol abuse (April 1979); complaints of violent tendencies with a diagnosis of situational adjustment due to adult life (September 1980); and reports of frequent trouble sleeping on his separation report of medical history (June 1981).

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4.   After the above development has been completed to 
	the extent possible, and any other development 
	deemed necessary, adjudicate the claim.  If any benefit 
	sought remains denied, furnish the Veteran and his 
	representative a supplemental statement of the case 
	and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


